Per Curiam.
This action was brought to restrain the defendant as sheriff of the city and. county of Hew York from collecting an assessment levied *324against the property of the plaintiff upon the ground that the provisions of the acts authorizing the imposition of the assessment were unconstitutional, and in violation of law, and void. We are of the opinion that the action will not lie because the plaintiff has not brought itself within any acknowledged head of equity jurisprudence. Is was distinctly held in the case of Susquehanna Bank v. Supervisors of Broome Co., 25 N. Y. 312, that an action will not lie to restrain the collection of a tax on the bare ground that the assessment was illegal, which is all that is established by the record in the case at bar. To the same effect is the case of Railway Co. v. Smith, 101 N. Y. 684; It is claimed, however, that the levy of the tax would produce irreparable injury to tile plaintiff, and that, therefore, it has brought itself within an acknowledged head of equity jurisprudence; the cases being numerous in which injunctions have been granted where the injury to be restrained would be irreparable. But the collection of the tax imposed in the case at bar would not work any greater injury to the plaintiff than would the collection of any tax from a person against whom the same had been assessed. It is urged that the case of Insurance Co. v. Supervisors, etc., *42 N. Y. 182, cited by the court below, has no application, because no constitutional question was raised, and remedies at law were open to the plaintiff. In the case at bar it is clear that remedies at law wrere open to the plaintiff; and it has resorted to this action, it would appear, because it had lost its right of review in the manner provided by the laws of the state.- We think, therefore, that the judgment should be affirmed, with costs. All concur.